Citation Nr: 0007521	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  97-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back and neck 
disorder.

2.  Entitlement to service connection for a lung disorder as 
a residual of exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from October 1943 to November 1963, and in the Reserves until 
1973.  This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1996 rating 
decision.  The case was remanded to the Regional Office (RO) 
for further development by the Board in February 1999.  The 
requested development was accomplished and the case has now 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a back and neck disorder which can be 
related to his period of service.

2.  The evidence does not show the presence of any asbestos 
related lung disorder or diagnosis of any chronic respiratory 
disability during service.

3.  Post-service private medical records reveal impressions 
that the appellant suffered from chronic obstructive 
pulmonary disease (COPD) and asbestosis.

4.  Recent VA examinations in August 1995 and July 1999 
indicate that the appellant's current COPD is due to his 
history of cigarette smoking; x-ray evidence does not reveal 
asbestosis.



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a back and neck disorder is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  A respiratory disability, manifested by asbestosis or 
COPD, was not incurred in, or aggravated by, active military 
service, to include in-service exposure to asbestos.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Back and Neck Disorder

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In addition, where a veteran has served for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and degenerative joint disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The veteran contends that he fell and injured his neck and 
back in service in 1953; therefore, service connection is 
warranted for his current cervical and lumbar spine 
disorders.  In support of his contention, the veteran 
testified and submitted lay statements of his wife and a 
fellow-serviceman, [redacted].  Mr. [redacted] stated that he 
personally witnessed the veteran's fall in 1953 and that he 
did injure his back and knee but continued on duty.  The 
veteran's wife stated that when she first met the veteran in 
1954 he was walking with a walking stick and receiving 
treatment at Corona Hospital apparently for the right knee.

The veteran's service medical records are silent as to any 
complaint or finding relative to a back or neck injury, 
disorder or disability.  

A letter from the veteran's private physician, S. L. Harless, 
M.D., dated April 1994, indicated that he had treated the 
veteran for several years for various medical problems.  He 
related that the veteran had a history of recurrent neck and 
back problems stemming from an in-service injury.  The 
veteran currently had chronic arthritis and neck pain for 
which he took anti-inflammatory medication daily.

A second letter from Dr. Harless dated May 1997, indicated 
that the veteran currently had progressive degenerative 
arthritis of his spine and joints, most significantly in his 
lower back, wit spinal stenosis.  The physician further 
stated that this problem "apparently arose while in military 
services".

As noted in the Introduction above, the Board remanded this 
issue for further development in February 1999.  Thereafter, 
additional private medical records were received and the 
veteran was afforded a VA orthopedic examination in July 
1999.  

The submitted private medical records, dated from 1991 
through March 1999, show conservative treatment for low back 
pain and recurrent neck pain.  An MRI in May 1997 showed 
severe degenerative changes of the lumbar spine with mild 
canal stenosis at L3-L4 and L4-L5.  A consultation report 
dated October 1997, indicated he was seen by Dr. K. L. 
Bernardo, M.D., a neurosurgeon, for recent exacerbation of 
chronic neck and left shoulder pain.  The veteran gave a 
history of first experiencing a neck problem in 1945 in 
service during a bombing raid.  His neck pain was then re-
aggravated in 1951 when he fell.  He complained of recurrent 
neck pain since that time.  An MRI scan of the cervical spine 
from December 1990 was reviewed.  The assessment was chronic 
cervical sprain/strain, and cervical degenerative disc 
disease.  Follow-up report dated February 1998, from Dr. 
Bernardo, indicated that the veteran had completed a course 
of physical therapy and shown marked improvement with 
conservative treatment.  

Report of VA examination dated July 1999, indicated the 
veteran complained of a long history of neck pain, worse in 
last five years.  He developed low back pain in the 1960's 
and in recent years had experienced intermittent low back 
pain, localized to the lower back.  He gave a history of 
getting injured three or four times in the Navy, two of which 
were falls on board ship.  The examiner noted that review of 
the service medical records revealed no mention of any 
injuries to the veteran's neck or low back.  X-rays of the 
cervical and lumbar spine were reviewed.  The diagnostic 
impression was degenerative disk disease C4-5; osteoarthritis 
facets 
C4-5 and C5-6; and degenerative disk disease, lumbar spine.  
The examiner further commented that:  "I have reviewed the 
[veteran's] service records and could find no mention in them 
of treatment for his neck or lower back.  I believe that it 
is more likely than not that the above changes are related to 
aging rather than an injury he sustained in the military."

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the evidence of record does show the 
existence of a current disability, namely degenerative disk 
disease of both the cervical and lumbar spine, as well as 
degenerative joint disease of the cervical spine.  Thus, one 
element of the Caluza, supra test for the establishment of a 
well grounded claim has been met.  However, there is no 
evidence that a chronic back or neck disorder, to include 
degenerative joint disease, was present in service.  The 
service medical records are completely silent as to 
degenerative joint disease or any other chronic back or neck 
problem.  A well grounded claim could also be established if 
the objective evidence of record showed the existence of 
degenerative joint disease, to a compensable degree within 
one year of his separation from service.  However, the first 
notations concerning possible degenerative joint disease of 
date from 1992 (treatment record of Dr. Harless), many years 
following his discharge from active duty.  There is no 
objective evidence indicating the existence of degenerative 
joint disease, to a compensable degree by December 1964, or 
by 1974.  Since no disease or injury was present in service 
or to a compensable degree within one year of discharge, the 
requirement of an opinion linking any current disability to 
service has been rendered moot.  Nonetheless, the Board 
further finds that the veteran has also failed to satisfy the 
third Caluza requirement; that is, there is no clinical or 
medical evidence of record that his current cervical and 
lumbar disabilities are related to his prior service.  With 
respect to the statements of Dr. Harless as to the etiology 
of the veteran's current back and neck disorders, the Board 
notes that the physician was merely reciting history told to 
him by the veteran.  This is not competent medical evidence 
to well ground a claim.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) ("[e]vidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' ... and a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional").  

In conclusion, it is found that the veteran has failed to 
present evidence of a well grounded claim for service 
connection for a back and neck disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

Service connection for lung disorder as residual of asbestos 
exposure

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim which is plausible.  We are satisfied 
that VA has assisted the appellant as much as it can in the 
development of his claim.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 101(16), 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (1999).

The appellant claims that he developed a respiratory 
disability during his active military service while in the U. 
S. Navy.  He contends that as a result of exposure to 
asbestos, he developed asbestosis.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

There is no evidence of a respiratory disorder or disability 
in the veteran's service medical records.  

The first indication of any respiratory disease comes from a 
post service private hospitalization report, dated July 1986, 
which noted that the veteran was admitted with cough and 
shortness of breath.  The diagnosis was:  acute bronchitis 
and chronic obstructive pulmonary disease (COPD).  

In addition, medical treatment records from the veteran's 
private physician, Dr. Harless, indicate treatment from 1991 
to March 1999, for several medical disorders to include COPD.  
In December 1994, the veteran was advised to quit smoking.  
In January 1995, it was noted that the veteran had recently 
been diagnosed with asbestosis.  There is no further 
reference to asbestosis or an asbestos-related lung disorder 
in these treatment records.  

A report of pulmonary evaluation dated January 1995, from a 
private physician, R. A. Harron, M.D., indicated that x-ray 
and pulmonary function test findings were consistent with 
asbestosis, with impairment of restrictive disease.  However, 
the evidence does not show that Dr. Harron related the 
veteran's diagnosed asbestosis to his prior service.  
Furthermore, there is no evidence that Dr. Harron reviewed 
the veteran's service medical records or any other related 
documents to enable him to form such an opinion on an 
independent basis.  The evidence does not show that Dr. 
Harron reviewed the appellant's service medical records or 
any other related documents which would have enabled him to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  Accordingly, the Board must find Dr. 
Harron's statements to be unpersuasive as to the relation of 
the appellant's respiratory condition to service.

An August 1995 VA examination indicated that PFT test results 
were indicative of severe obstructive ventilatory impairment.  
Veteran was also noted to have smoked for over 50 years.  
Chest X-rays showed lung fields to be clear and free of 
active infiltrates.  Calcified mediastinal nodes were present 
and were interpreted to be residuals of old granulomatous 
disease.  The final diagnoses were:  1) asbestos exposure; 
and 2) COPD.  

As the clinical record contained ambiguities and conflicting 
evidence, the Board remanded the appellant's claim to the RO 
for an additional examination to clarify the etiology of his 
current pulmonary condition in February 1999.  

Subsequent to the Board's February 1999 Remand, the veteran 
was afforded a subsequent VA examination in July 1999.  The 
examination report indicates that the veteran gave a history 
of smoking in the past and asbestos exposure.  He quit 
smoking in 1994; prior to that date, he smoked 1 to 1 1/2 packs 
of cigarettes per day for 25 to 30 years.  Chest x-rays were 
interpreted to show both lungs clear of any acute process, 
but did appear somewhat emphysematous with mild flattening of 
diaphragms.  In addition, a severe restrictive lung defect 
was indicated in pulmonary functioning tests (PFT)  The final 
assessment was: "COPD - Severe but stable, most likely from 
smoking and not asbestos exposure related."

In this case the evidence is against the appellant claim for 
service connection for a respiratory disability.  The 
appellant's basic assertion is that he developed respiratory 
disease as a result of exposure to asbestos during his 
service in the U.S. Navy.  While, there is one medical 
opinion that the veteran has asbestosis, recent VA 
examinations with accompanying radiographic evidence indicate 
that there is no current asbestosis.  Similarly, while there 
is evidence of COPD, it has been attributed to his history of 
cigarette smoking rather than his active duty.  The opinion 
contained in the VA examination report of July 1999 resolved 
any ambiguities which may have existed in the prior medical 
evidence.  With the latest medical evidence finding no 
current asbestos-related lung disorder and that his COPD is 
related to his history of cigarette smoking, the 
preponderance of the evidence is against the appellant's 
claim for service connection for either asbestosis or COPD.

Accordingly, based on the decision above, neither COPD nor 
asbestosis, claimed as a lung disorder as a residual of 
exposure to asbestos in service, was incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).


ORDER

Service connection for a back and neck disorder is denied.
Service connection for a lung disorder as a residual of 
exposure to asbestos is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


